NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5684-14T1

IN THE MATTER OF JUSTIN
VOIGTSBERGER.
_____________________________


              Submitted October 3, 2017 - Decided October 17, 2017

              Before Judges Gilson and Mayer.

              On appeal from the New Jersey Civil Service
              Commission, Docket Nos. 2014-1493 and 2015-
              3197.

              Justin Voigtsberger, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney   for   respondent   Civil   Service
              Commission (Pamela N. Ullman, Deputy Attorney
              General, on the statement in lieu of brief).

              Christopher A. Orlando, Camden County Counsel,
              attorney for respondent Camden County (Emeshe
              Arzón, Assistant County Counsel and Howard L.
              Goldberg, First Assistant County Counsel, on
              the brief).


PER CURIAM

        Petitioner Justin Voigtsberger appeals from the determination

of     the   Civil    Service    Commission     (Commission)      upholding        the
decision    of   the   Camden   County     Department   of   Corrections     to

terminate his employment.       We affirm.

     Voigtsberger was hired as a corrections officer to serve at

the Camden County Correctional Facility (CCCF).                Voigtsberger

began a one-year working test period at the CCCF. During a working

test period, corrections officers are evaluated three times.1

     During his working test period, Voigtsberger received three

unsatisfactory performance evaluations.          The negative evaluations

noted deficiencies in Voigtsberger's performance including, poor

judgment, constant need for supervision, negative interaction with

inmates, and inability to accept responsibility or understand the

consequences of his actions.         In addition to the poor evaluations,

the CCCF disciplined Voigtsberger for violations of its rules and

regulations      and   occurrences    of   conduct   unbecoming   a    public

employee.   The punishments for the disciplinary incidents included

counseling sessions, reprimands, and suspensions.

     At the conclusion of his working test period, after reviewing

Voigtsberger's unsatisfactory performance evaluations and multiple

disciplinary incidents and taking into account the training and


1
  Pursuant to N.J.S.A. 11A:4-15, "[t]he purpose of the working
test period is to permit an appointing authority to determine
whether an employee satisfactorily performs the duties of a title.
A working test period is part of the examination process which
shall be served in the title to which the certification was issued
and the appointment made."

                                       2                              A-5684-14T1
counseling offered to Voigtsberger to improve his performance, the

CCCF recommended that that Voigtsberger not be hired.                  As a result

of    that    recommendation,       Voigtsberger     was   not   retained       as    a

corrections officer at the CCCF.

       Voigtsberger appealed his termination to the Commission,

which referred the matter to the Office of Administrative Law for

a hearing.     An Administrative Law Judge (ALJ) heard testimony from

Voigtsberger,         as   well     as    the    individuals     who     evaluated

Voigtsberger's performance during his working test period.                        The

CCCF evaluators described incidents demonstrating Voigtsberger's

poor    judgment,       including    a    specific    incident    during        which

Voigtsberger placed other corrections officers and inmates at risk

of injury by entering a pod without authorization in response to

a confrontational inmate.            Other incidents recounted during the

hearings      included     an   episode   when   Voigtsberger     spit    into       an

inmate's food tray, as well as occasions when Voigtsberger would

be overly friendly and then overly aggressive toward inmates and

co-workers.

       During the hearings, Voigtsberger expressed his belief that

the    CCCF    engaged     in     retaliatory    conduct    resulting      in     his

termination.         Voigtsberger testified that the CCCF had knowledge

of a prior medical condition and improperly considered his medical

condition       in      issuing      negative      performance     evaluations.

                                          3                                A-5684-14T1
Voigtsberger also cited a reported dispute with his superior

officer      at    the   CCCF    as    a    reason   for   his    poor   performance

evaluations.

       After      considering         the    testimony,     the    ALJ    determined

Voigtsberger violated numerous rules and regulations at the CCCF,

including failing to perform an inmate head count when directed,

failing to deliver food trays to inmates, spitting into an inmate's

food   tray,       and   making    excessive     noise     when    performing     cell

searches.      Based on the testimony, the ALJ found that Voigtsberger

refused to accept responsibility for his actions, had inadequate

knowledge of his job function, and had poor work judgment.

       Moreover, the ALJ determined that the CCCF's witnesses did

not act in bad faith as they did not exhibit malice or ill will

toward Voigtsberger.            To the contrary, the ALJ found the CCCF made

a good faith determination that if Voigtsberger was hired as a

permanent corrections officer, he would cause harm to himself, his

co-workers and inmates due to his poor judgment and lack of

knowledge as to his job function.

       The   ALJ    also   noted      Voigtsberger's       selective     memory   when

testifying about his negative performance evaluations and the

discussions with his supervisors regarding efforts to improve his

performance.         Based on his limited recall of facts during the

hearings, the ALJ found Voigtsberger's testimony was not credible.

                                             4                               A-5684-14T1
After considering the reliable and credible testimony proffered

by the CCCF witnesses, the ALJ upheld Voigtsberger's termination.

     The Commission affirmed the ALJ's decision.                 Voigtsberger

filed a motion for reconsideration which the Commission denied.

     In    reviewing    administrative       agency     decisions,   appellate

courts have a "limited" role.            Catholic Family & Cmty. Servs. v.

State-Operated Sch. Dist., 412 N.J. Super. 426, 436 (App. Div.

2010).     A "strong presumption of reasonableness attaches to the

actions of the administrative agencies."              In re Carroll, 339 N.J.

Super. 429, 437 (App. Div.) (citing In re Vey, 272 N.J. Super 199,

205, aff'd, 135 N.J. 306 (1994)), certif. denied, 170 N.J. 85

(2001).    We give deference to an agency's determination unless the

decision     is    arbitrary,        capricious,   or    is   unsupported     by

substantial credible evidence in the record.              In re Herrmann, 192

N.J. 19, 27-28 (2007); Campbell v. Dep't of Civil Serv., 39 N.J.

556, 562 (1963).       We defer to an agency's findings if they could

reasonably have been reached on sufficient credible evidence in

the record, "considering 'the proofs as a whole,' with due regard

to the opportunity of the one who heard the witnesses to judge . . .

their credibility."           In re Taylor, 158 N.J. 644, 656 (1999)

(quoting Close v. Kordulak Bros., 44 N.J. 589, 599 (1965)).

     The rationale of the working test period is to "permit an

appointing        authority     to     determine    whether     an   employee

                                         5                             A-5684-14T1
satisfactorily    performs    the   duties       of    [his   or    her]   title."

N.J.S.A. 11A:4-15. "The whole purpose of a probationary or working

test period under the Civil Service system is to supplement the

examining process by providing a means for testing an employee's

fitness through observed job performance under actual working

conditions."     Dodd v. Van Riper, 135 N.J.L. 167, 171 (1947).

During the working test period, "the employee must demonstrate

that he is competent to discharge the duties of the position."

Briggs v. Dep't of Civil Serv., 64 N.J. Super. 351, 355 (App. Div.

1960).   Termination at the end of the working test period may

occur for unsatisfactory performance.            See N.J.S.A. 11A:2-6a (4);

N.J.A.C. 4A:2-4 and 4A:4-5.4(a).

     The ALJ's decision was based on the substantial, credible

testimony and the exhibits admitted into evidence.                  The Commission

adopted the ALJ's detailed credibility determination and fact-

findings.     While Voigtsberger disputes the ALJ's findings, he

offers   no   evidence,     other   than    his       own   opinion,    that    his

performance    during   the   working     test    period      was   satisfactory.

Voigtsberger's subjective beliefs are insufficient to prove that

the findings of the Commission, were arbitrary, capricious or

unreasonable.       Having reviewed the record, we conclude the

Commission's     adoption     of    the    ALJ's        detailed      credibility



                                      6                                    A-5684-14T1
determinations and fact-findings was appropriate and based upon

substantial credible evidence in the record.

    Affirmed.




                               7                        A-5684-14T1